CONSENT OF GUARANTOR(S)

 

Principal

Loan Date

Maturity

Loan No

Call/Coll

Account

Officer

Initials

$4,050,000.00

02-04-2008

06-04-2015

001

80/2010

8120525

006

 

References in the boxes above are for Lender’s use only and do no limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:

Keyon Communications Holdings, Inc.
a Delaware Corporation
11742 Stone Gate Circle
Omaha, NE 68164

 

Lender:

SUN WEST BANK
Las Vegas – Main Office
5830 W. Flamingo Road
Las Vegas, NV 89103
(702) 949-2265

 




 

 




The undersigned hereby acknowledge the Change in Terms Agreement dated March 24,
2009 to which this Consent is attached as an Exhibit, and hereby consent to the
terms and conditions contained therein. Furthermore, the undersigned acknowledge
and agree that the Guaranty(s) dated February 4, 2008 and all other terms and
conditions of the Guaranty(s) are hereby ratified and confirmed, and such
Guaranty(s) shall remain in full force and effect.

 

/s/ Jerome F. Snyder

                                              

Jerome F. Snyder, Individually

 

 

/s/ Barry W. Becker

                                              

Barry W. Becker, Individually

 

 

/s/ Jonathan Snyder

                                              

Jonathan Snyder, Individually

 

LASER PRO Lending, Ver. 5.44.00.002 Copr. Harland Financial Solutions, Inc.
1997, 2009. All Rights Reserved. – NV L:\LASERPRO\CFI\LPL\G60.FC TR-20928
PR-COML1PAY

 

--------------------------------------------------------------------------------